Citation Nr: 0413699	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-02 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel








INTRODUCTION

The veteran had active service from November 1940 to November 
1944.  

This appeal arises from an October 1999 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which continued the non-
compensable rating for service-connected urticaria.

In April 2004, the Board received a motion, submitted by the 
veteran's representative, to advance this case on the Board's 
docket.  The motion to advance the appeal was granted.  
Accordingly, the Board will proceed without further delay.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 
5100).  This law redefines the obligations of VA with respect 
to the duty to assist.   Of particular note, under the VCAA, 
VA has a duty to provide a medical examination or obtain a 
medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4).  Furthermore, a review of the records 
in this case reflects that the veteran has not been provided 
with notice of the VCAA with respect to his appeal for a 
compensable rating for urticaria.  

The claims file contains some medical treatment records from 
Dr. Rhyne through May 1999 and Dr. Mayor through December 
1994.  However, there are no recent treatment records from 
these or other physicians.  The RO should obtain the 
veteran's authorization to request treatment records from Dr. 
Rhyne since May 1999 and Dr. Mayor since December 1994.  
These records should be included with 


the veteran's claims file.  The RO should also ask the 
veteran for this information for any other providers who have 
treated him for urticaria.  The RO should obtain any 
additional treatment records for inclusion in the claims 
file.

Finally, since the veteran's most recent VA examination in 
June 2000, VA has promulgated new regulations concerning 
disorders of the skin.  The new regulations include 
Diagnostic Code 7825, for rating urticaria.  The veteran 
should be afforded a new examination which adequately 
describes the veteran's condition and treatment pursuant to 
VA's new regulations concerning urticaria.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by any 
applicable legal precedent.

2.  The RO should contact the veteran 
to obtain authorization to request 
recent treatment records from Dr. Rhyne 
and Dr. Mayor.  The RO should also ask 
the veteran to provide the names, 
addresses, and complete dates of 
treatment with civilian treatment 


providers for urticaria.  The RO should 
then contact the doctors and obtain 
medical records for the treatment dates 
specified by the veteran.  

3.  Thereafter, the veteran should be 
provided with an examination for the 
purpose of determining the current nature 
and severity of his urticaria.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
describe the frequency of urticaria 
episodes and any treatment the veteran 
undergoes for the condition.  

4.  The RO should then readjudicate the 
issue on appeal with consideration 
being given to the current schedular 
criteria.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the recently submitted 
evidence and applicable law and 
regulations, to specifically include 
the new rating criteria for urticaria.  
The veteran should be given an 
opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	    
              
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




